Electronically Filed
                                                Supreme Court
                                                SCWC-29794
                                                24-OCT-2013
                                                01:59 PM




           SCWC-29794, SCWC-29795, SCWC-29796

      IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       SCWC-29794

    STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                           vs.

NELSON KUUALOHA ARMITAGE, Petitioner/Defendant-Appellant.
                  (CASE NO. 2P106-02017)


                       SCWC-29795

    STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                           vs.

  RUSSELL K. KAHOOKELE, Petitioner/Defendant-Appellant.
                  (CASE NO. 2P106-02018)


                       SCWC-29796

    STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                           vs.

    HENRY MAILE NOA, Petitioner/Defendant-Appellant.
                 (CASE NO. 2P106-01909)



     CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(ICA NOS. 29794, 29795, and 29796; CASE NOS. 2P106-02017,
              2P106-02018, and 2P106-01909)
                         ORDER OF CORRECTION
                           (By:   Acoba, J.)

           IT IS HEREBY ORDERED that the order accepting

application for writ of certiorari filed on October 24, 2013 is

corrected as follows:

           On the first page, the case caption is corrected by

changing “HENRY MAILE NOA, Respondent/Defendant-Appellant” to

“HENRY MAILE NOA, Petitioner/Defendant-Appellant”.

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:   Honolulu, Hawai#i, October 24, 2013.

                                   /s/ Simeon R. Acoba, Jr.




                                   2